Title: To John Adams from Mercy Otis Warren, 25 October 1782
From: Warren, Mercy Otis
To: Adams, John



Milton October 25th 1782
Sir

Many Months have Elapsed, and many Great Events have taken place since I took up my pen to address you, among which few are more important to this Country than the Dutch Negotiation, and perhaps None have been attended with Greater Difficulties, and none more Replete with Honour to the prime actors than this. Yet I should not have Ventured to pass my Censure on Its opposers, or to Give sanction to the Measure, by a full approbation of the spirit and Dignity which has brought it to a Completion. Had it not been repeatedly Called upon in the Late Letters to your friend, a friend (who though now a private Gentleman) is not Less Attentive to the Interest of the public, nor Less Attached to the Minister at the Hague than when you both stimulated by the Noblest Motives of patriotism, and bound by the strong ties of Mutual Friendship, Nursed the Embrio of opposition, Discussed the Nature of Government, and Formed the plans of Revolution by the social Fire side at Plimouth. But the Enthusiasm of poetry has Languished under the hand of Time: and the Muse Grown too Timid, amidst the Noise of War, to Attempt an Elogium on the Virtues of patience, perseverance, and patriotism. Though the sterling Worth of Those Capital Virtues have been tryed in the Fiery Furnace of Intrigue, Deception, and ingratitude.
But the Historian must be very Negligent of Fame who is not ambitious that all the Extraordinary transactions in the Diplomatic system, should stand Conspicuous in his Work. But when the poignancy of sarcasm is strongly felt by the too susceptable Heart, some Little thirst of revenge will arise in the most Good Natured of the Human Race—nor is any office so illustrious, or any Character so sacred, but he must submit (if he provokes the threatening) Even to the Menaces of a Woman. He will not find himself secure though hid in the pallaces of princes, or sheilded by the stronger Bulwark of his own integrity. Therefore Depend upon it, a Blank shall be Left (in Certain annals) for Your Dutch Negotiation, unless you Condescend to furnish with your own Hand, a few more Authentic Documents to Adorn the Interesting page.
If the Refinements of the European World has Wroght the Divine Science of politics into a Mechanical System, Composed of all the Foperies of Life, be assured Sir, America is not a Century behind them in Taste. You will not therfore be surprized when told, that the test of merit is Wealth, And that Every thing which is Lucrative is Honorable in this Country. But as Mankind in all ages are Governed Less by Reason than Opinion—it may again become Fashionable to be Virtuous, and the Man be more Respected for the probaty of his Heart, than for the Trapings of his Horses. But as the Morals of a people Depend more on the Genius of their Rulers than the Mode of Government, the Leading Characters among us do not at present promise such a Happy Revolution in Manners. And so little prospect of success is thier to the struggles of the uncorrupted few, that I do not find my self quite willing your much Esteemed friend, Mr Warren, who has but just retird from the public Walk, (sickned by the servility and weakness of Man, and wearied with the unremiting Vigalence of Near twenty years in the Field of politics) should again return to the Embarased Scene—yet Convinced of the Necessity of sending our best men to Congress, and knowing you deem it a point of the utmost importance, I dare not urge my Arguments against His repairing to philadelphia to you. Were it prudent to Transmit them beyond the Atlantic, some of them you would acknowledge Weighty, Others you might place to the score of Female Timidity, Delecacy, or perhaps pride.
What a Many Headed Monster is a Republic Grafted on the principles of Despotism. Nor is a sovereign without a Crown a Less Dangerous Annimal than the Monarch Whose Brow is Graced with the splendor of a Diadem.
If any Expression in this appears like a Decay of public Spirit in the Wane of Life, a line from your pen might Revive the Languid taper, though not as the Rescript of a Minister, but as the Admonishions of a Friend.
I need say Little of your Family as Mrs Adams Neglects no opportunity of writing you. She with all her livly Children spent yesterday with us on Milton Hill.
As I have touched on the Domestic feelings to which you are not insensible, I shall Mention a son, Dear to his parents, and amiable in the Eyes of his Friends, has any part of his Conduct since in Europe rendered him unworthy—that Mr Adams has Never once Named him in his Long absence. If he has, your tenderness will still impose silence. If not, the Flattering hopes of a Mother, will be strengthend in your Next Letter to one who subscribes with much Respect & unabating Esteem Your assured Friend & Humble servant

M Warren

 